Title: To George Washington from William Livingston, 13 October 1778
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Morris Town [N.J.] 13 Oct. 1778
          
          I have to acknowledge the receipt of your Excellency’s Letter relative to the Quarter master Generals department, & also your favour on the Subject of Crowels flag of truce, to neither of which I can refer by their dates, not having them before me. The papers  
            
            
            
            accompanying the first, I immediately laid before the house, but they being exceedingly hurried by the then approaching dissolution, have done nothing in the matter.
          As to the latter I am much obliged to your Excellency for your attention to my proposal of obliging the Enemy to send their flags only to such places in this State where we have posts to receive them; & I have transmitted your Letter on that Subject to General Maxwell.
          By a Resolution of Congress of the 6th instant I am requested “to use my utmost diligence in obtaining the best information upon oath of the treatment of Lieut. Collo. Baylor & his party by the Enemy who attacked them” & the President in his Letter inclosing the resolve says that if the bayonetting in cold blood should be proved he apprehends suitable retaliation will immediately follow a refusal of Satisfaction. As I heartily wish to execute this Commission in the amplest manner for the public good, after having examined two of the men whom I met with at Princeton, I took my Journey homewards by the way of Brunswick, where I heard a considerable number of that Regiment were on their way to Princeton, but they unluckily took their rout by Millstone, & so I missed them—If it should fall in your Excellencys way to be able to direct to me any good Intelligencers for the above purpose, you will greatly oblige Dear Sir your Excellencys most humble & most obedient Sevt
          
            Wil: Livingston
          
        